Citation Nr: 1502738	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a right hip disability has been submitted.

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a cardiac disability, to include coronary artery disease and aortic stenosis.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to an increased rating greater than 10 percent for tuberculosis pleuritis.  

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance / housebound.

8.  Entitlement to compensation for hospitalization under 38 U.S.C.A. § 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from December 1958 to December 1963.  The Veteran died on June [redacted], 2011.  The appellant in this case is the Veteran's surviving spouse.  She filed for substitution for the Veteran's appellate claims on
September 1, 2011; VA issued a memorandum in June 2014 which formally recognized her as a valid substitute.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from
June 2008 and February 2011 rating decisions by the Department of Veterans
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As to the Veteran's right hip claim, the June 2008 rating decision reopened the claim and denied the claim on its merits.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The appellant's claims were remanded by the Board in July 2014 to schedule her for a hearing before the Board.  The appellant had a travel board hearing before the undersigned in October 2014.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for bilateral hip and knee disabilities and SMC based on the need for aid and attendance / housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed March 1975 rating decision denied entitlement to service connection for a right hip condition, finding that there was no right hip disability found on the last examination.      

2.  Evidence received since the March 1975 rating decision raises a reasonable possibility of substantiating the Veteran's right hip claim.

3.  A cardiac disability is not related to the Veteran's military service or service-connected disabilities.

4.  During the appellate time period, the Veteran's tuberculosis pleuritis was not manifested by FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted.

5.  As service connection for a heart disability and Guillain-Barre syndrome is not established, there is no service-connected disability for which treatment was provided during the Veteran's alleged hospitalizations.


CONCLUSIONS OF LAW

1.  The March 1975 rating decision that denied entitlement to service connection for a right hip condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the March 1975 rating decision in relation to the Veteran's claim for entitlement to service connection for a right hip disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Service connection for a cardiac disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  The criteria for a rating greater than 10 percent for tuberculosis pleuritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6732-6602 (2014).

5.  The requirements for the assignment of a temporary total rating for treatment during hospitalization are not met.  38 C.F.R. § 4.29 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's (and now appellant's) claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letter dated in August 2007, October 2007, and July 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran (and by extension the appellant) was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claims.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a right hip disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claims.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran and subsequently the appellant have submitted certain private treatment records.  The appellant has at no time referenced any other outstanding records that she wanted VA to obtain.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in December 2010.  At that time, the examiner diagnosed CAD and aortic stenosis, but concluded that it was less likely as not that such disabilities were caused by or the result of the Veteran's service-connected tuberculosis.  These opinions were based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination in August 2007.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination report in this case is adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Based on the provision of the appellant with a Board hearing, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence for a Right Hip Disability

The Veteran previously claimed and the appellant currently contends that the Veteran incurred a right hip disability in service.  In the alternative, they have asserted that a right hip disability was caused or aggravated by the Veteran's service-connected low back disability.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2014).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2014).

The Veteran originally was denied entitlement to service connection for a right hip condition in a March 1975 rating decision.  The Veteran did not appeal the denial by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decisions within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2014).  

As a result, a claim of service connection for a right hip disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran and now the appellant claim that the Veteran incurred a right hip disability in service or that such disability was caused or aggravated by his service-connected low back disability.      

The March 1975 rating decision denied the right hip claim based on a finding that there was no right hip disability shown on the last examination.  Thus, in order to reopen the Veteran's claim, there must be some evidence of a current right hip disability that was not of record at the time of the March 1975 rating decision.  

The evidence of record at the time of the March 1975 rating decision consisted of the Veteran's service treatment records (STRs), VA treatment records, and an October 1974 VA examination report.

VA treatment records indicate that the Veteran was hospitalized for 22 days in June 1974 for problems that included bilateral hip pain.  X-rays showed the hips to be within normal limits.  An October 1974 VA examination report included the Veteran's reports of bilateral hip problems due to his back condition.  Examination showed normal ranges of motion and no pain in the hip joints.  No right hip diagnosis was made.

The Board finds that the evidence submitted since the March 1975 rating decision raises a reasonable possibility of substantiating his service connection claim and, as such, the claim is reopened.  Specifically, multiple records document a right hip disability, to include a June 2008 VA examination report that diagnosed degenerative joint disease of the right hip.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence demonstrates that during the appellate time period the Veteran had a current right hip disability.  At the very least, this new evidence raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's right hip claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a right hip disability on the merits.

Service Connection for a Cardiac Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease (to include CAD), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with CAD or other cardiovascular-renal disease in service or within one year of discharge.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran and now the appellant primarily have contended that the Veteran had a cardiac disability that was caused or aggravated by his service-connected tuberculosis.

The Veteran's service treatment records include undated reports of dull, constant, aching pain in the left lower chest, aggravated by coughing and deep breathing, which appear to be from 1951.  Cardiac testing was negative.  The problems ultimately were attributed to pulmonary tuberculosis.  In January 1957 there were no noted abnormalities of the heart.  The Veteran had a normal heart examination at the time of his October 1963 separation examination.  In a contemporaneous Report of Medical History, however, he did report a history of pain or pressure in the chest.  At that time, he indicated that his overall health was good.

An October 2005 Echo report documented mild aortic stenosis and mild aortic insufficiency.  A January 2010 private physician's letter noted diagnoses of aortic valve disease and coronary disease.  A November 2010 private physician's letter indicated that the Veteran had aortic stenosis, aortic insufficiency, and coronary artery disease.  The physician did not note the etiology of these disabilities.  

The Veteran was afforded a VA examination in December 2010.  The examiner noted historical diagnoses of CAD and aortic stenosis from 2000.  The disabilities initially were manifested by chest pain and shortness of breath.  He also reported hospitalization in January 2010 for angioplasty due to the aortic stenosis.  The examiner discussed the Veteran's recent symptoms and treatment history.  Following examination, the examiner continued the diagnoses of CAD and aortic stenosis.  As to etiology, the examiner concluded that it was less likely as not that the cardiac disabilities were caused by or the result of the service-connected tuberculosis.  The rationale was that service treatment records showed a complete clearing of tuberculosis pleurisy prior to separation from service and that there was no indication of any cardiac involvement at any time.  The separation examination was silent for any cardiac or pulmonary problems and there was no documentation of any chronic cardiac conditions for the following 30 years.  Rather, he had several risk factors for CAD, including his father and siblings who have or had CAD.

Thus, the Veteran has a current diagnosis of multiple cardiac disabilities.  As such, the critical question is whether the Veteran's cardiac disabilities had their onset in service, were otherwise related to military service, or were caused or aggravated by his service-connected tuberculosis pleuritis.  Based on the evidence of record, the Board concludes they were not.

As to consideration of the claim on a secondary basis, the Board finds the December 2010 VA examination report of significant probative value. The examiner's opinions were based on an interview of the Veteran, his reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  The examiner specifically concluded that the tuberculosis fully resolved in service, at which time there were no heart or pulmonary problems.  It was more than 30 years later that the Veteran did develop heart problems and the examiner specifically discussed other risk factors that could explain the cardiac problems, such as family history.  In context, the Board concludes that the foregoing opinion encompasses both causation and aggravation, as discussion of complete clearing of the tuberculosis prior to separation and discussion of other risk factors to attribute the cardiac problems to contemplates both immediate and delayed causation and aggravation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The Board finds these examination report findings to be the most probative evidence of record as to whether the Veteran's cardiac disabilities were caused or aggravated by his service-connected tuberculosis.

The Board also has considered the Veteran's and appellant's contentions that his cardiac disabilities were caused by his tuberculosis.  In this regard, the Board acknowledges that the Veteran and the appellant are competent to give evidence about what they experienced; for example, they are competent to discuss chest pain and other physically observed and experienced symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's and appellant's lack of demonstrated medical expertise and the complexity of linking the etiology of CAD, aortic stenosis, or other cardiac disability to tuberculosis, however, the Board concludes that in this case their statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the above VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.

As to otherwise granting entitlement to service connection on a direct basis, the Board notes that there is no credible and competent lay or medical evidence linking the Veteran's cardiac disabilities to onset in service or other relationship to service.  As discussed, the December 2010 VA examiner noted that the Veteran's heart examination at separation was normal and neither the examiner nor other medical professionals have linked the cardiac disabilities to service.  During the October 2014 Board hearing, the appellant indicated that the Veteran began experiencing heart symptoms the last few years of his life.  The Board also finds it significant that although the Veteran brought claims for service connection for multiple physical problems in the years shortly after service that it was multiple decades after service before he brought any claim for a heart disability.  Had he been experiencing ongoing heart problems from service, the Board finds it reasonable to conclude that he would have brought a claim for such problems at some point in the first few decades after service when he was pursuing claims for multiple other physical disabilities and problems.  

In conclusion, the VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinions.  The Board finds this the most probative evidence of record and ultimately outweighs the Veteran's and appellant's lay representations as to the etiology of his cardiac disorders.  There is no competent or credible evidence of record that any medical professional has linked the Veteran's current cardiac disabilities directly to his military service or to his service-connected tuberculosis.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Increased Rating for Tuberculosis Pleuritis

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Public Law 90-493 repealed 38 U.S.C.A. § 356 which had provided graduated ratings for inactive tuberculosis; however, the repealed section still applies to any veteran who on August 19, 1968 was receiving or entitled to receive compensation for tuberculosis.  38 C.F.R. § 4.96(a) (2014).

The service-connected tuberculosis pleuritis has been rated under the criteria of 38 C.F.R. § 4.97 for Diseases of the Lungs and Pleura - Tuberculosis.  That section distinguishes between ratings for pulmonary tuberculosis entitled on August 19, 1968 (DCs 6701 through 6724) and those ratings initially rated after August 19, 1968 (DCs 6730 through 6732).

In this case, the Veteran was entitled to compensation for tuberculosis effective June 11, 1974.  Accordingly, DCs 6730 through 6732 apply.  The Veteran was rated under DC 6732.  The rating criteria of DC 6732 are that pleurisy, tuberculosis, active or inactive, are to be rated under sections 4.88c or 4.89, whichever is appropriate.  Section 4.89 applies to tuberculosis cases in which the Veteran was entitled to benefits on August 19, 1968 and is not applicable in this case.  Section 4.88c provides that ratings are assigned based on the specific body system or systems affected.  As the Veteran's symptoms were wholly pulmonary in nature, the RO has rated the Veteran's disability under DC 6732-6602, as analogous to bronchial asthma (DC 6602).  The appellant contends that the current 10 percent rating did not accurately reflect the severity of the Veteran's condition during the appellate time period.

DC 6602 provides ratings for bronchial asthma.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling.  A Note to DC 6602 provides that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97.

During the relevant time period, a July 2007 private treatment letter indicated that the Veteran had a long-standing history of shortness of breath that was somewhat progressive and probably multifactorial.  His physician did not feel that the shortness of breath was primarily pulmonary in nature.

The Veteran was afforded a VA examination in August 2007.  The Veteran denied any active tuberculosis after service.  His main complaint was shortness of breath with exertion, such as after climbing one flight of stairs.  He did not use any lung medication, oxygen, or breathing medication.  On examination, the Veteran was ambulatory without assistance or devices.  There was no evidence of cyanosis, clubbing, or pitting edema.  There was a systolic ejection murmur in the aortic area 2/6 extending to the neck.  The assessment was tuberculosis pleurisy, mild.

In an associated pulmonary function test (PFT), the Veteran exhibited an FEV-1 of 95.1 percent of predicted, an FEV-1/FVC of 71 percent, and DLCO (SB) of 82.4 percent predicted.

In September 2007, the Veteran reported shortness of breath on exertion.  In June 2008, the Veteran reported shortness of breath and that he was not able to do anything without his wife's assistance.  Numerous other records also document problems with shortness of breath / dyspnea.  

Based on the medical evidence above, the Board finds that the criteria for a rating in excess of 10 percent are not met.  As noted, the Veteran's documented FEV-1 and FEV-1/FVC results during the appellate time period do not warrant a rating greater than 10 percent under the criteria for DC 6602.  

In addition, the Board has considered whether a higher rating is warranted under the other DCs of 38 C.F.R. § 4.97.  Several of these DCs provide for a higher rating based on DLCO (SB) of 65 percent predicted or lower.  In this case, the Veteran's DLCO (SB) of 82.4 percent predicted would not warrant an increased rating.  The Board otherwise has considered the other potentially applicable codes for rating the respiratory disability, but finds that the Veteran's symptoms did not meet the criteria for a higher rating under those criteria.  38 C.F.R. § 4.97, DCs 6502-6604, 6817-6847 (2014).

In conclusion, the Board finds that the Veteran's disability picture regarding his pulmonary tuberculosis with bronchiectasis did not more nearly approximate a rating in excess of 10 percent.  Further, the Board finds that the evidence does not show distinct time periods exhibiting symptoms warranting any staged ratings.  Consequently, the Board finds that the 10 percent disability rating assigned for the Veteran's tuberculosis pleuritis, throughout the rating period on appeal, appropriately reflects the clinically established impairment experienced by the Veteran prior to his death.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected tuberculosis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tuberculosis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reported that his primary residual associated with his tuberculosis was shortness of breath.  The current 10 percent rating contemplates this and other respiratory symptoms.  Thus, the schedular rating under DC 6732-6602 is adequate to fully compensate him and the appellant for the disability on appeal.  

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the only disabilities for which service connection has been granted are tuberculosis, spondylolisthesis at L5-S1, and right and left lower extremity radiculopathy.  Neither the Veteran prior to his death nor the appellant have alleged, nor does the evidence indicate, that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

38 C.F.R. § 4.29

The appellant contends that a temporary 100 percent rating under 38 C.F.R. § 4.29 based on hospitalization for a service-connected disability is warranted.  

A temporary total disability rating will be assigned under 38 C.F.R. § 4.29 when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days.  38 C.F.R. § 4.29 (2014).

Initially, the Board notes that neither the Veteran (prior to his death) nor appellant have provided specific medical evidence demonstrating a period of hospitalization in excess of 21 days as required for benefits under 38 C.F.R. § 4.29.  Moreover, to the extent that the appellant has reported hospitalization for heart problems and Guillain-Barre syndrome, service connection has not been established for these disabilities.  (In that regard, the Board notes that the Veteran was service-connected for right and left lower extremity radiculopathy; however, these neurological problems were specifically attributed to his service-connected low back disability, rather than Guillain-Barre syndrome.)  Based on the foregoing, there is no basis on which to grant entitlement to a temporary 100 percent rating under 38 C.F.R. § 4.29 based on hospitalization for a service connected disability for any period on appeal.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right hip disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a cardiac disability is denied.

Entitlement to an increased rating greater than 10 percent for tuberculosis pleuritis is denied.

Entitlement to compensation for hospitalization under 38 U.S.C.A. § 4.29 is denied.


REMAND

The appellant also is contending that entitlement to service connection is warranted for right and left hip disabilities and right and left knee disabilities.  Essentially, the Veteran (and now the appellant) contend that disabilities of these joints were caused or aggravated by his service-connected low back disability, specifically spondylolisthesis at L5-S1.

In that regard, the Veteran was afforded a VA examination in June 2008, during which he was diagnosed with degenerative joint disease of the bilateral hips and bilateral knees.  The examiner also opined that it was less likely than not that the diagnosed arthritis of the hips and knees occurred in service or was secondary to the Veteran's service-connected back disability.  The examiner, however, failed to provide any rationale for the above opinion.  As such, the Board concludes that a VA medical opinion is required.

As to the appellant's claim for entitlement to SMC based on the need for aid and attendance / housebound, such a determination is inextricably intertwined with the adjudication of the above service connection claims, as the Veteran's current service-connected disabilities do not meet the qualification requirements for such benefits.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the examiner who conducted the June 2008 hip and knee examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  The electronic claims file must be made available to the medical professional for review, and he or she should note that it has been reviewed.  After reviewing the electronic claims file, the medical professional must offer an opinion as to whether it is at least as likely as not that the Veteran's diagnosed right and left hip and knee disabilities were (a) incurred in or are otherwise related to his military service or (b) were caused OR aggravated by his service-connected low back disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term aggravation means a permanent worsening of the disability beyond its natural progress.

The medical professional must provide the underlying reasons for any opinion provided.  If the medical professional determines that an opinion cannot be made without resort to mere speculation, then it should be clear in his or her remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2.  After the above is complete, readjudicate the appellant's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


